DECISION.
This is an application made by Agustín Hernández Mena praying thát a "writ of certiorari be directed to the District Court of Mayagiiez requiring it to send to this Supreme Court the original records in the case of Agustín Hernández Mena v. Víctor P. Martínez for the recovery of a sum of money, and praying that the decision rendered by that court on March 16 last, overruling a motion for a new trial, be reversed and annulled on the grounds set forth in said application, and that for the reasons alleged a new trial be ordered held.
From the allegations of petitioner it appears that Augus-tin Hernandez Mena filed a complaint in the Municipal Court of Mayagiiez against Víctor P. Martinez to secure the recovery of a sum of money, and that the defendant filed a counterclaim against the plaintiff for $200 for fees for professional services rendered in connection with the action for nullity brought by Agustín Hernández Mena against Leopoldo Cabassa y Picá and Antonio Cabassa; that the said municipal court rendered judgment sustaining the complaint and the counterclaim, from which judgment an appeal was taken to the District Court of Mayagiiez, which, on February 14 last, dismissed the complaint and sustained the counterclaim; that plaintiff moved for a new trial on the third and fifth provisions of section 221 of the Code of Civil Procedure ; and that, by an order of the 16th of the said month of March the motion was overruled on the ground that it did not appear that plaintiff had been unable to discover and introduce in due time the evidence offered by him, and be*500cause, even liad such evidence been admitted, the judgment would not have to be altered.
Tbe remedy of certiorari sought by Hernández Mena, to obtain the annulment of the aforesaid order, is clearly untenable, although we admit that such an order is not appeal-able, as affirmed by petitioner.
This case does not involve any question of jurisdiction or procedure, its direct object being to attack a decision of the court below determining the facts submitted to its consideration through affidavits and a statement of the case. Such determination cannot be disturbed by us through cer-tiorari, which remedy has not been established to take the place of a writ of error or appeal, as we have already held in the decisions of Arribas v. The District Court, 9 P. R., 436, decided December 7, 1905, and in Barreras v. The District Court, 10 P. R., 181, decided February 17, 1906. (See an act authorizing writs of certiorari, approved March 10, 1904.)
Subdivision 2 of section 295 of the Code of Civil Procedure allows an appeal to the Supreme' Court only from judgments rendered by district courts on appeal from decisions of an inferior court, but not from the orders made under such conditions granting or denying a new trial; and that the will of the legislature limiting appeals would be perverted or frustrated if, for the purpose of supplying the lack of an appeal, we should allow the remedy of certiorari where the same end as that of an appeal is sought.
For the reasons stated the application for a writ of cer-tiorari should be denied.

Application denied.

Chief Justice Hernández and Justices MacLeary, Wolf, del Toro, and Aldrey concurred.